DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4-5, 7, and 18-23) in the reply filed on April 6, 2021 is acknowledged.
Claims 8-11, 14 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 02, 2020, and January 29, 2019. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 1 recites that the molecular mass of the amino acid is 145-175.  However histidine is molecular mass is 137.15, lysine is 128.5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2. 4-5, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 101361731).
 	Zhang teaches with regards to instant claim 1, comprising an albumin, (see  claim 1) comprising amino acid such as arginine, histidine, and lysine (as required by instant claims 1, 4, and 20 see  claim underlined section) and will inherently have a molecular mass of 145-175 as required and as further limited by instant claim 1-2 and 4).The recitation wherein the formation of albumin dimers… is inhibited will inherently occur upon the addition of the amino acid , it should be noted that the claimed limitation appears to be a result or property of the administration of resveratrol.  As such, the claimed limitations appears to be met by the prior art.  

 Thus the claims are anticipated by Zhang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-7 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (above) in view of Wang et al. (CN 101658516). 
Zhang is applied here as above. 
However Zhang fails to per se that the amino acid is the sole stabilizer.
Nonetheless does not teach a stabilizer and since no mention of a stabilizer the Examiner takes the position that the addition of the amino acids is the sole stabilizer as required by instant claim 7. 
Wang teaches amino acid as the stabilizer (see claim 6).
 It would have been obvious to one of ordinary skill in the art to have used the amino acid taught by Zhan as stabilizers with a reasonable expectation of success because Wang makes it obvious to do so. Thus the claims would have been prima facie obvious at the time the claimed invention was made. 
With regards to instant claims 18-19 and 21-22, the concentration of the active ingredient (instant claims 18-19, and 21-22) is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 – 2, 4-7, and 18-23 are ejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-22 of U.S. Patent 10,493,054 in view of Wang above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent is directed to a storage stable docetaxel albumin nanoparticle pharmaceutical composition comprising: docetaxel, albumin, and amino acid(s) and the claims of the instant directed to a method for producing an albumin containing pharmaceutical composition wherein the formation of albumin dimers and/or the increase of albumin dimers during preparation, storage.  The current application claims are obvious over the  patented claims
 Wang teaches nanoparticles of taxane composition comprising albumin, amino acid.
      Although the claims of the instant fails to recite a nanoparticle size one of ordinary skill in the art would have incorporated the teachings of Wang above to formulate an albumin formulation with nanoparticle at the time the claimed invention was made.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.